        Case 5:17-cv-00510-FB-ESC Document 150 Filed 12/30/19 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

 NEIL GILMOUR, III, TRUSTEE FOR             §
 THE GRANTOR TRUSTS OF VICTORY              §
 PARENT COMPANY, LLC, VICTORY               §
 MEDICAL CENTER CRAIG RANCH,                §
 LP, VICTORY MEDICAL CENTER                 §
 LANDMARK, LP, VICTORY MEDICAL              §
 CENTER MID-CITIES, LP, VICTORY             §
 MEDICAL CENTER PLANO, LP,                  §
 VICTORY MEDICAL CENTER                     §
 SOUTHCROSS, LP, VICTORY                    §
 SURGICAL HOSPITAL EAST                     §
 HOUSTON, LP, AND VICTORY                   §
 MEDICAL CENTER BEAUMONT, LP,               §   CIVIL ACTION NO. 5:17-CV-00510-FB
                                            §
          Plaintiffs,                       §
                                            §
 v.                                         §
                                            §
 AETNA HEALTH INC., AETNA                   §
 HEALTH INSURANCE COMPANY,                  §
 AND AETNA LIFE INSURANCE                   §
 COMPANY,                                   §
                                            §
          Defendants.                       §


           DEFENDANTS’ REPLY TO ROBERT N. HELMS, JR.’S RESPONSE TO
                    DEFENDANTS’ MOTION FOR SANCTIONS

 OF COUNSEL:                                    JOHN B. SHELY
 HUNTON ANDREWS KURTH LLP                       State Bar No. 18215300
                                                600 Travis Street, Suite 4200
 M. KATHERINE STRAHAN                           Houston, Texas 77002
 State Bar No. 24013584                         Telephone: (713) 220-4105
 kstrahan@huntonak.com                          Telecopier: (713) 220-4285
 ALLISON A. SJOBERG                             jshely@huntonak.com
 State Bar No. 24089622
 asjoberg@huntonak.com                    ATTORNEY-IN-CHARGE FOR DEFENDANTS
                                          AETNA HEALTH INC., AETNA HEALTH
                                          INSURANCE COMPANY, AND AETNA LIFE
                                          INSURANCE COMPANY




011168.0268748 HOU 3964992v1
        Case 5:17-cv-00510-FB-ESC Document 150 Filed 12/30/19 Page 2 of 8




                                I. SUMMARY OF ARGUMENTS

         Aetna seeks monetary sanctions against Robert N. Helms, Jr. (“Helms”) under the

Court’s inherent powers for his role in pursuing this groundless suit against Aetna. Helms

knows the billed charges that Plaintiff (the Trustee) seeks to recover on Victory’s medical

claims are fraudulent and has interfered with Aetna’s efforts to discover the truth. In his

Response, Helms does not dispute the evidence (1) of the physician remuneration for services

performed at Victory or (2) that the enormous sums of money paid for these referrals, through

implant or “marketing” vendors, rent payments, building financing, etc., ultimately caused

Victory’s financial collapse or (3) that those illicit expenses (that Helms himself has described

as bogus and fraudulent) were passed on to Aetna—the victim. The pursuit of this groundless

case to recover even more money from Aetna for these illicit expenses is thus sanctionable.

         Nor does Helms dispute the fact that he ultimately stands to benefit from any recovery

against Aetna. Helms’ Response instead argues that Aetna has not shown that he controls this

litigation, or that the Court’s inherent power extends to non-parties under existing precedent,

or that he inappropriately interfered in discovery. Helms is wrong on all counts.

                                  II. REPLY ARGUMENTS

A.       Helms has a “unique” role in this litigation as Collection Agent

         Although Helms is now understandably trying to distance himself from the control of

this litigation, he took a different approach six months ago when he asked this Court to allow

him (or his criminal defense lawyer) to attend the depositions of all third-party witnesses. At

that time, Plaintiff and Helms urged the importance of Helms’ involvement and argued thusly:

         The reason Mr. Helms has an important interest and, frankly, the reason that
         the trustee has an important interest in Mr. Helms attending [the depositions],
         is really twofold, one of which is . . . Mr. Helms is the largest creditor. . .

                                              -1-
011168.0268748 HOU 3964992v1
         Case 5:17-cv-00510-FB-ESC Document 150 Filed 12/30/19 Page 3 of 8




          And importantly . . . this is somewhat of a unique situation. . . The
          [bankruptcy] plan actually recognizes Mr. Helms’ status as a creditor and,
          in fact, gives him certain rights with respect to prosecution of litigation,
          particularly the requirement that he consent to any resolution of the
          litigation. And he also has to be informed regarding the prosecution of the
          collection action. And that leads to kind of the second point, which is . . . Mr.
          Helms is also affiliated with this litigation because he structured the
          collection agent called Torch Recovery Services, which has been
          instrumental in – it has custody of all of Victory’s former records, all the
          patient records, all the files necessary to prosecute these claims and to
          defend against Aetna’s counterclaims and offsets.1

          Of course, based on Aetna’s claims of fraud and conspiracy, the Court denied Helms’

request to attend the depositions (including his lawyer by proxy), so Helms found a way around

it. As set forth in Aetna’s Motion for Sanctions, Helms had his company lawyer contact the

witnesses to recommend hiring his personal criminal lawyers to represent them and then had

his in-house counsel attend the preparation sessions with the witnesses. Helms also seems to

forget that he had his criminal lawyer “shut down” a deposition in July because Aetna objected

to his attendance, compelling Aetna to file a motion for protective order. Helms has clearly

injected himself into—and has exercised control of—this litigation whenever it suited him.

          Furthermore, Helms leveraged his claimed “expertise” in healthcare administration to

serve as Collection Agent (for a fee) in the prosecution of the claims against Aetna.2 In fact,

the Bankruptcy Plan’s First Amended Joint Disclosure Statement states:

                  [Helms] who has more than 40 years of experience in healthcare
                  administration and . . . collecting out of network and ERISA receivables,
                  will manage Helms-Patel LLC [d/b/a Torch Recovery Services]. The
                  depth of knowledge from Helms and employees of [Torch] should

    1
      DKT #89 at pp. 32-33 (emphasis added). In his written opposition to Aetna’s Motion for
Protective Order, Helms’ criminal counsel also argued that “any amounts recovered in this lawsuit
will directly benefit Mr. Helms . . . Mr. Helms is not a stranger to this case . . . he is crucial to the
Trustee’s prosecution and directly affected by the outcome.” DKT #81 at p. 3.
    2
        DKT #122-35, Aetna’s Motion for Sanctions, Ex. 35 at p. 22 (“Overall Structure of the Plan”).


                                                  -2-
011168.0268748 HOU 3964992v1
          Case 5:17-cv-00510-FB-ESC Document 150 Filed 12/30/19 Page 4 of 8




                  provide substantial value in the . . . Receivables collected.3

Therefore, Helms set up a company to be paid for assisting the Plaintiff in pursuing Victory’s

accounts receivable, including the litigation against Aetna. Since Plaintiff testified that he

relied upon Helms and Torch Recovery Services (“Torch”) for their analysis in filing this suit,

Helms is not beyond the Court’s inherent powers to impose sanctions for abuse of the judicial

process by driving the pursuit of groundless claims in bad faith.4

B.         Published authority in this circuit supports sanctions against Helms

           Next, Helms alleges that courts are divided as to whether they can impose sanctions

against non-parties under their inherent powers. Helms does not cite a single case, however,

that rejects the well-reasoned opinion in Iris Connex, LLC v. Dell, Inc., 235 F. Supp. 3d 826,

852, 858-59 (E.D. Tex. 2017), sanctioning a non-party who had a substantial interest in the

outcome of, and substantially participated in, the litigation. At most, Helms offers cases with

factual distinctions, and this is a fact-intensive inquiry.5 Here, Helms created Torch for the sole

purpose of managing the litigation against payers (for a fee) while retaining control over the

discovery process, including the records maintained and produced, as well as corporate

representatives and accounts receivable analyses. Helms has used Torch to hide his fraud by

producing unknowledgeable corporate representatives and refusing to produce relevant

documents like medical records and expense details prior to 2014.6 See, e.g., Iris Connex, 235


     3
         DKT #122-35, Aetna’s Motion for Sanctions, Ex. 35 at p. 41.
     4
         See DKT #122, Aetna’s Motion for Sanctions, at Section D.
     5
     Cf. Mercury Air Grp., Inc. v. Mansour, 237 F.3d 542, 548 (5th Cir. 2001). See also F.D.I.C.
v. Maxxam, Inc., 523 F.3d 566, 590 (2008) (abuse-of-discretion standard).
     6
     Respondents claimed not to have additional medical records until Aetna pointed out that
Victory is required to retain them for ten years by statute, and then they refused to produce them
based on relevance. See DKT #108-6, Ex. E to Aetna’s Motion to Compel (email from Plaintiff’s


                                                  -3-
011168.0268748 HOU 3964992v1
        Case 5:17-cv-00510-FB-ESC Document 150 Filed 12/30/19 Page 5 of 8




F. Supp. 3d at 860 (“[O]ne cannot abuse the judicial process through the creation of shell

entities to facilitate the assertion of otherwise meritless claims as part of a scheme to avoid the

risks that Section 285 creates.”). Such conduct is clear evidence of bad faith.

C.       Helms’ orchestration of third-party testimony is further evidence of bad faith

         As egregiously, Helms orchestrated legal representation (i.e., his criminal counsel) for

several other former Victory executives that Aetna sought to depose, and then had an in-house

lawyer for Torch, Korri Bryant, attend preparation meetings with the witnesses. Those

witnesses subsequently “could not recall” virtually anything about their experience with

Victory, raising serious questions about what transpired during the preparation sessions.

When Aetna questioned Donne Enciu about what was discussed during those meetings, Helms’

counsel instructed the witness not to answer, citing attorney-client and common-interest

privileges. Helms’ Response does not explain the witnesses’ supposed memory lapses but

argues that the common-interest privilege shields anything discussed in Bryant’s presence. But

the circumstances here do not support assertion of the common interest privilege, and Helms’

interference in these depositions frustrated Aetna’s ability to defend the claims against it.

         First, Bryant is an in-house attorney employed by Torch, which is her client. She was

not retained to represent Enciu. Accordingly, Bryant’s presence at Enciu’s deposition

preparation session with her lawyer, Mr. Kinchen, waived the attorney-client privilege with

respect to any matters discussed at that meeting unless Enciu shared a common legal interest

with Bryant’s client, Torch. In re Santa Fe Int’l Corp., 272 F.3d 705, 710 (5th Cir. 2001).



counsel). Additionally, Plaintiff’s counsel advised that there was no expense detail available for
2012 or 2013. Id. Plaintiff’s corporate representative confirmed in deposition that Torch no longer
has that detail prior to 2014, which raises questions of spoliation. See Rule 37(e).


                                               -4-
011168.0268748 HOU 3964992v1
        Case 5:17-cv-00510-FB-ESC Document 150 Filed 12/30/19 Page 6 of 8




         The common legal interest privilege protects only two types of communications: (1)

communications between co-defendants in actual, pending litigation and their counsel; and (2)

communications between “potential” co-defendants and their counsel. Id. at 710. The Fifth

Circuit cautions that the term “potential” must be construed narrowly. Id. At a minimum,

“there must be a palpable threat of litigation at the time of the communication, rather than a

mere awareness that one’s questionable conduct might . . . result in litigation.” Id. at 711.

         Torch and Encui are not co-defendants, nor could Enciu make any credible argument

that there is a “palpable threat” of future litigation in which she and Torch may share a

common interest. Torch is an entity created for the purpose of “maximizing” collections in

Victory’s bankruptcy, was created after the conduct giving rise to the fraud claim took place,

and shares no common interest with Enciu (or any other former Victory executive) with respect

to any future litigation in which those individuals might possibly be named as defendants.7

         Accordingly, the joint preparation for Enciu’s deposition was not privileged. Helms

was effectively coordinating witness testimony and thwarting Aetna’s efforts to get to the truth

without justification, which is further evidence of bad faith. Nor did Aetna need to move to

compel (as Helms suggests) in order to rely on that conduct here. See Chambers v. NASCO,

Inc., 501 U.S. 32, 50-51 (1991) (noting that requiring the court first to apply the rules to

discrete instances of sanctionable conduct would foster needless and satellite litigation). For

Helms’ bad faith abuse of the judicial process, the Court should award Aetna its attorneys’

fees and costs in this case. See Iris Connex, 235 F. Supp. 3d at 860.




    7
     See, e.g., Sparling v. Doyle, No. EP-13-CV-323-DCG, 2014 WL 12489987, at *15 (W.D.
Tex. Aug. 18, 2014).


                                              -5-
011168.0268748 HOU 3964992v1
        Case 5:17-cv-00510-FB-ESC Document 150 Filed 12/30/19 Page 7 of 8




                                         Respectfully submitted,
 OF COUNSEL:
 HUNTON ANDREWS KURTH LLP                By: /s/ John B. Shely
                                         JOHN B. SHELY
 M. KATHERINE STRAHAN                    Texas Bar No. 18215300
 Texas Bar No. 24013584                  600 Travis, Suite 4200
 kstrahan@huntonak.com                   Houston, Texas 77002
 ALLISON A. SJOBERG                      Telephone: (713) 220-4105
 State Bar No. 24089622                  Facsimile: (713) 220-4285
 asjoberg@huntonak.com                   jshely@huntonak.com

                                         ATTORNEY-IN-CHARGE FOR
                                         DEFENDANTS AETNA HEALTH INC.,
                                         AETNA HEALTH INSURANCE
                                         COMPANY, AND AETNA LIFE
                                         INSURANCE COMPANY




                                       -6-
011168.0268748 HOU 3964992v1
        Case 5:17-cv-00510-FB-ESC Document 150 Filed 12/30/19 Page 8 of 8




                               CERTIFICATE OF SERVICE

        I hereby certify that on December 30, 2019, I electronically filed the foregoing
document with the Clerk of Court for the U.S. District Court, Western District of Texas, using
the CM/ECF system. The electronic case filing system sent a “Notice of Electronic Filing” to
the following attorneys of record who are known “Filing Users:”

         Jennifer Rudenick Ecklund
         Jennifer.Ecklund@tklaw.com
         Andrew Cookingham
         Andrew.Cookingham@tklaw.com
         Reed C. Randel
         Reed.Randel@tklaw.com

         Michael J. Wynne
         mwynne@gcfirm.com

         Alistair B. Dawson
         adawson@beckredden.com

                                           /s/ John B. Shely
                                           John B. Shely




                                             -7-
011168.0268748 HOU 3964992v1
